Title: [Diary entry: 5 April 1788]
From: Washington, George
To: 

Saturday 5th. Thermometer at 51 in the Morning—64 at Noon And 63 at Night. Clear and warm all day, but little wind and that at Easterly. Visited all the Plantations. In the Neck, the same work as yesterday was going forward. At Muddy hole the same also. At Dogue run the same. The two plows at this place finished breaking up the turnip ground in No. 1 about dinner time yesterday & went afterwards to crossing in No. 2 for Barley. At Frenchs the same work going forward and At the Ferry also.